528 S.E.2d 512 (2000)
272 Ga. 213
GRANT
v.
The STATE.
No. S99G1267.
Supreme Court of Georgia.
March 13, 2000.
L. Elizabeth Lane, Macon, for appellant.
*513 Charles H. Weston, District Attorney, Wayne G. Tillis, Howard Z. Simms, Assistant District Attorneys, for appellee.
THOMPSON, Justice.
We reverse the judgment of the Court of Appeals in Grant v. State, 237 Ga.App. 892, 515 S.E.2d 872 (1999), because the State now concedes that the jury oath which is mandated by OCGA § 15-12-139 was never administered in this case.[1] It follows that Grant's motion to set aside his conviction should have been granted and the case must be remanded for retrial. See Slaughter v. State, 100 Ga. 323, 28 S.E. 159 (1897).
Judgment reversed.
All the Justices concur.
NOTES
[1]  We note that the State's concession came after certiorari was granted and while the case was pending in this Court, and that the Court of Appeals was without benefit of that information when it rendered its opinion.